U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): September 5, 2007 AZTEC OIL & GAS, INC. (Exact Name of Registrant as Specified in Charter) Nevada (State or Other Jurisdiction of Incorporation or Organization) 000-32015 87-0439834 (Commission File Number) (I.R.S. Employer Identification No.) Mr. Franklin C Fisher, Jr. President Aztec Oil & Gas, Inc. One Riverway, Suite 1700 Houston, Texas 77056 (Address of principal executive offices including zip code) (713) 840-6444 (Registrant’s telephone number, including area code) ITEM 5. CORPORATE GOVERNANCE AND MANAGEMENT Item 5.02 - Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. On the 5th day of September, 2007 ­ Aztec Oil & Gas, Inc. accepted the resignation of Mr. Kirk Blackim as president and director of Aztec effective September 5, 2007. Mr. Franklin C. Fisher, Jr., Chief Executive Officer and Chairman of Aztec, will assume the additional duties of President of Aztec. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS Exhibit A: Press Release Aztec Oil & Gas,Inc.Announces Departure of Blackim SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AZTEC OIL & GAS, INC. Date:September7,2007 By: /s/Franklin C. Fisher, Jr. Franklin C. Fisher, Jr., President & CEO EXHIBIT A PRESS RELEASE Press Release Aztec Oil & Gas, Inc. Announces Departure of Blackim Wednesday September 5, 2007 12:09 pm ET Houston, TX ­ Sept. 5, 2007 ­ Aztec Oil & Gas, Inc. (OTCBB: AZGS.OB
